EXHIBIT 10.27


WPT ENTERPRISES, INC.


STOCK OPTION AGREEMENT

(2004 Stock Incentive Plan - Employee)

This STOCK OPTION AGREEMENT is made effective as of this      day of
             , 200  , between WPT Enterprises, Inc. (the “Company”), and
                (“Employee”).


BACKGROUND

A.                   Employee has either been hired to serve as an Employee of
the Company or the Company desires to induce Employee to continue to serve the
Company as an Employee.

B.                     The Company has adopted the 2004 Stock Incentive Plan
(the “Plan”) pursuant to which shares of common stock, $.001 par value, of the
Company have been reserved for issuance under the Plan.

NOW, THEREFORE, the parties hereto agree as follows:

1.                       Grant of Option.  The Company hereby irrevocably grants
from the Plan to Employee the right and option (hereinafter referred to as the
“Option”) to purchase from the Company all or any portion of an aggregate of
                    (           ) shares of the common stock, $.001 par value,
of the Company (the “Shares”) (such number being subject to adjustment pursuant
to the terms of the Plan) subject to the terms and conditions herein set forth.

2.                       Purchase Price.  The purchase price of the Shares
covered by the Option shall be $   .     per Share.

3.                       Exercise and Vesting of Option.  The Option shall be
exercisable only to the extent that all or any portion thereof, has vested in
Employee.  The Option shall vest in equal installments over a three (3) year
period, beginning on the first anniversary of the date of this Agreement and
continuing on each subsequent anniversary date (hereinafter referred to
singularly as a “Vesting Date” and collectively as “Vesting Dates”) until the
Option is fully vested, as set forth in the following schedule:

No. of Shares To Be Vested

 

Vesting Date

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


In the event that Employee ceases to be employed by the Company, for any reason
or no reason, prior to any Vesting Date, that portion of the Option scheduled to
vest on such Vesting Date, and all portions of the Option scheduled to vest in
the future, shall not vest and all of Employee’s rights to and under such
non-vested portions of the Option shall terminate.

4.                 Term of Option.  To the extent vested, and except as
otherwise provided in this Agreement, the Option shall be exercisable for ten
(10) years from the date of this Agreement; provided, however, that in the event
that Employee ceases to be employed by the Company, for any reason or no reason,
Employee or his/her legal representative shall have ninety (90) days from the
date of such termination of employment, or, if earlier, until the expiration of
the Option as set forth above, to exercise any portion of the Option vested
pursuant to Sections 3 or 4 of this Agreement.  Upon the expiration of such
ninety (90) day period, or, if earlier, upon expiration of the Option as set
forth above, the Option shall terminate and become null and void.

5.                 Manner of Exercising Option.  Subject to the terms and
conditions of this Agreement, the Option may be exercised, in whole or in part,
by giving written notice to the Company, specifying the number of Shares to be
purchased and accompanied by the full purchase price for such Shares. Any such
notice shall be deemed given when received by the Company at its corporate
headquarters.  The purchase price shall be payable (a) in United States dollars
upon exercise of the option and may be paid by cash; uncertified or certified
check; bank draft; (b) at the discretion of the Committee, by delivery of shares
of Common Stock in payment of all or any part of the option price, which shares
shall be valued for this purpose at the Fair Market Value (as such term is
defined in the Plan) on the date such option is exercised; or (c) at the
discretion of the Committee, by instructing the Company to withhold from the
shares of Common Stock issuable upon exercise of the stock option shares of
Common Stock in payment of all or any part of the exercise price and/or any
related withholding tax obligations, which shares shall be valued for this
purpose at the Fair Market Value or in such other manner as may be authorized
from time to time by the Committee.  All Shares that shall be purchased upon the
exercise of the Option as provided herein shall be fully paid and
non-assessable.

6.                 Rights of Option Holder.  Employee, as holder of the Option,
shall not have any of the rights of a shareholder with respect to the Shares
covered by the Option except to the extent that one or more certificates for
such Shares shall be delivered to him upon the due exercise of all or any
portion of the Option.

7.                 Non-Transferability.  The Option shall not be transferred,
pledged or assigned except, in the event Employee’s death, by will or the laws
of descent and distribution to the limited extent provided in the Plan, or
pursuant to a qualified domestic relations order as defined by the Code or Title
I of the Employee Retirement Income Security Act, or the rules thereunder, and
the Company shall not be required to recognize any attempted assignment of such
rights.  Notwithstanding the preceding sentence, the Option may be transferred
by Employee to Employee’s spouse, children, grandchildren or parents
(collectively, the “Family Members”), to trusts for the benefit of Family
Members, to

2


--------------------------------------------------------------------------------


partnerships or limited liability companies in which Family Members are the only
partners or shareholders, or to entities exempt from federal income taxation
pursuant to Section 501(c)(3) of the Internal Revenue Code of 1986, as amended. 
During Employee’s lifetime, the Option may be exercised only by him or her, by
his or her guardian or legal representative or by the transferees permitted by
the preceding sentence.

8.                 No Continued Employment or Right to Corporate Assets. 
Nothing contained in this Agreement shall be deemed to grant Employee any right
to continue in the employ of the Company for any period of time or to any right
to continue his or her present or any other rate of compensation, nor shall this
Agreement be construed as giving Employee, Employee’s beneficiaries or any other
person any equity or interests of any kind in the assets of the Company or
creating a trust of any kind or a fiduciary relationship of any kind between the
Company and any such person.

9.                       Employee Representations.  Employee hereby represents
and warrants that:

(a)                                  Employee has reviewed with their own tax
advisors the federal, state, and local tax consequences of the transactions
contemplated by this Agreement.  Employee is relying solely on such advisors and
not on any statements or representation of the Company or any of its agents. 
Employee understands that he will be solely responsible for any tax liability
that may result to him as a result of the transactions contemplated by this
Agreement.

(b)                                 The Option, if exercised, will be exercised
for investment and not with a view to the sale or distribution of the Shares to
be received upon exercise thereof.

10.                 The Plan.  The Option is granted pursuant to the Plan and is
governed by the terms thereof, which are incorporated herein by reference.  In
the event of any conflict or inconsistency between the provisions of this
Agreement and those of the Plan, the provisions of the Plan shall govern and
control.

11.                 Governing Law.  This Agreement, in its interpretation and
effect, shall be governed by the laws of the State of Minnesota applicable to
contracts executed and to be performed therein.

12.                 Further Assurances.  Each party hereto agrees to execute
such further papers, agreements, assignments or documents of title as may be
necessary or desirable to affect the purposes of this Agreement and carry out
its provisions.

13.                 Entire Agreement.  This Agreement and the Plan embody the
entire agreement made between the parties hereto with respect to the matters
covered herein and shall not be modified except by a writing signed by the party
to be charged.

14.                 Counterparts.  This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original, but all of which
shall constitute but one and the same agreement.

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

WPT ENTERPRISES, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

 

, Employee

 

4


--------------------------------------------------------------------------------